Citation Nr: 0817627	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-17 921	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for synovitis, right knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a July 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania, which 
denied a compensable rating for synovitis of the right knee. 
Jurisdiction over this case was later transferred to the 
Baltimore, Maryland RO. 

During the pendency of the appeal, the RO issued an October 
2007 rating decision that increased to 10 percent the 
evaluation for the veteran's service-connected right knee 
disorder, effective from April 5, 2005. At that point in 
time, the claim for a still higher schedular rating remained 
on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(the veteran is presumed to be seeking the highest possible 
rating for a disability unless he expressly indicates 
otherwise).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1969 to July 1971.

2.  On May 14, 2008, prior to the promulgation of a decision 
in the appeal,                the Board received notification 
from the veteran, through his authorized representative, that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007). Through              May 2008 
correspondence, the veteran indicated that he was withdrawing 
his appeal in the present matter. His designated 
representative forwarded this statement to the Board later 
that month. Hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


